Citation Nr: 0831247	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-42 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder to include arthritis.  

2.  Entitlement to service connection for a chronic bilateral 
hip disorder to include arthritis.  

3.  Entitlement to service connection for a chronic bilateral 
lower extremity disorder to include lower leg edema.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from October 1948 to May 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Cleveland, Ohio, Regional Office (RO) which, in pertinent 
part, denied service connection for a chronic low back 
disorder to include arthritis, a chronic bilateral hip 
disorder to include arthritis, and a chronic bilateral lower 
extremity disorder to include lower leg edema.  In May 2005, 
the veteran was found to be incompetent for Department of 
Veterans Affairs (VA) purposes.   In August 2008, the veteran 
submitted a Motion to Advance on the Docket.  In September 
2008, the Board granted the veteran's motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

The veteran asserts that service connection for a chronic low 
back arthritic disorder, a chronic bilateral hip arthritic 
disorder, and a chronic bilateral lower extremity disorder to 
include lower leg edema is warranted as the claimed disorders 
arose secondary to his severe service-connected right calf 
shell fragment wound residuals.  In his August 2008 Informal 
Hearing Presentation, the accredited representative advanced 
that the claimed disorders were either precipitated or 
aggravated by the veteran's service-connected severe right 
calf shell fragment wound residuals.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002 & Suppl. 2007) and 38 C.F.R. § 3.159(b) 
(2007 as amended) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the instant appeal, the veteran was 
not provided with notice of the type of evidence necessary to 
establish both an initial evaluation and an initial effective 
date for the award of service connection for a chronic low 
back disorder, a chronic bilateral hip disorder, and a 
chronic bilateral lower extremity disorder.  

In reviewing the claims file, the Board observes that the 
veteran sustained penetrating right calf shell fragment 
wounds with severe Muscle Groups XI and XII injuries and a 
right fibular compound, comminuted fracture.  Service 
connection is currently in effect for right calf shell 
fragment wound residuals including severe Muscle Group XII 
injury.  

A March 2003 VA treatment record states that the veteran 
presented a history of osteoarthritis of the neck, the spine, 
and the hips.  Clinical documentation from Eduardo C. 
Casalmir, Mir, M.D., dated in July 2003 and January 2004 
reflects that the veteran exhibited trace to mild edema of 
the extremities.  

In his December 2004 Appeal to the Board (VA Form 9), the 
veteran indicated that he had been treated for arthritis and 
also experienced chronic lower extremity swelling for 
"years."  Clinical documentation of the cited treatment is 
not of record.  The VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

The veteran has not been afforded a VA examination for 
compensation purposes which addresses the nature and etiology 
of his claimed chronic low back, bilateral hip, and bilateral 
lower extremity disabilities and their relationship, if any, 
to his service-connected right calf shell fragment wound 
residuals.  The VA's duty to assist includes, in appropriate 
cases, the duty to conduct a thorough and contemporaneous 
medical examination which is accurate and fully descriptive.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 
6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991). 
Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007 as 
amended); and the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Contact the veteran and request that 
he provide information as to all 
treatment of his claimed chronic low 
back, bilateral hip, and bilateral lower 
extremity disabilities including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact the identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his claimed chronic low back, 
bilateral hip, and bilateral lower 
extremity disorders.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examiner should advance opinions as 
to: 

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
low back disorder had its onset 
during active service; otherwise 
originated during active service; 
and/or is etiologically related to 
and/or increased in severity beyond 
its natural progression due to his 
right calf shell fragment wound 
residuals and other 
service-connected disabilities.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
hip disorder had its onset during 
active service; otherwise originated 
during active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his right 
calf shell fragment wound residuals 
and other service-connected 
disabilities.  

c.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
bilateral lower extremity disorder 
had its onset during active service; 
otherwise originated during active 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his right calf 
shell fragment wound residuals and 
other service-connected 
disabilities.  
Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
reflect that such a review was conducted.  

4.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic low back disorder to include 
arthritis, a chronic bilateral hip 
disorder to include arthritis, and a 
chronic bilateral lower extremity 
disorder to include lower leg edema with 
express consideration of the provisions 
of 38 C.F.R. § 3.310(a) (2007) and the 
Court's holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

5.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  
Expedited handling is requested.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

